Case 21-30660-KLP                Doc 19      Filed 03/02/21 Entered 03/02/21 05:03:02                     Desc Main
                                            Document      Page 1 of 30


    John C. Longmire (pro hac vice admission pending)               Christopher A. Jones (VSB# 40064)
    Matthew A. Feldman (pro hac vice admission pending)             David W. Gaffey (VSB# 85088)
    James H. Burbage (pro hac vice admission pending)               Jae Won Ha (VSB# 94781)
    WILLKIE FARR & GALLAGHER LLP                                    WHITEFORD TAYLOR & PRESTON LLP
    787 Seventh Avenue                                              Two James Center
    New York, NY 10019                                              1021 E. Cary Street, Suite 1700
                                                                    Richmond, VA 23219
    Telephone:            (212) 728-8000                            Telephone:             (804) 977-3300
    Facsimile:            (212) 728-8111                            Facsimile:             (804) 977-3299

    Proposed Co-Counsel to the Debtors and Debtors in Possession


                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

                                                                    )
    In re:                                                          )     Chapter 11
                                                                    )
    PAPER SOURCE, INC., et al., 1                                   )     Case No. 21-30660
                                                                    )
                               Debtors.                             )     (Joint Administration Requested)
                                                                    )

                         DEBTORS’ MOTION FOR
                   ENTRY OF AN ORDER (A) ESTABLISHING
              PROCEDURES FOR THE REJECTION OF EXECUTORY
         CONTRACTS AND UNEXPIRED LEASES AND THE ABANDONMENT
     OF RELATED PERSONAL PROPERTY, AND (B) GRANTING RELATED RELIEF

             The debtors and debtors in possession in the above-captioned cases (together, the

“Debtors”) move (this “Motion”) for entry of an order, substantially in the form attached hereto as

Exhibit A (the “Proposed Order”), pursuant to sections 105(a), 363, 365, and 554 of title 11 of the

United States Code, (the “Bankruptcy Code”) and Rules 6006 and 6007 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 9013-1 of the Local Rules of the United

States Bankruptcy Court for the Eastern District of Virginia (the “Local Bankruptcy Rules”),




1
             The Debtors in these chapter 11 cases, along with the last four of each Debtor’s federal tax identification
             number, are: Pine Holdings, Inc. (4460) and Paper Source, Inc. (8035). The Debtors’ service address is 125
             South Clark St., Chicago, IL 60603.
Case 21-30660-KLP           Doc 19      Filed 03/02/21 Entered 03/02/21 05:03:02                     Desc Main
                                       Document      Page 2 of 30



(a) establishing procedures for the rejection of executory contracts and unexpired leases and the

abandonment of related personal property; and (b) granting related relief. In support of this

Motion, the Debtors rely upon and incorporate by reference the Declaration of Ronald Kruczynski,

Chief Financial Officer of Paper Source, Inc., in Support of Chapter 11 Petitions and First Day

Motions (the “First Day Declaration”),2 which was filed with the Court concurrently herewith, and

respectfully represent as follows:

                                                Background

        1.      The Debtors operate a leading lifestyle brand and retailer of premium paper

products, crafting supplies and related gifts, including custom invitations, greeting cards and

personalized stationery and stamps. Through their 158 domestic stores and e-commerce website,

the Debtors are an omnichannel provider of fine and artisanal papers, wedding paper goods, books

and gift wrap. The Debtors also provide wedding consultation, crafting supplies and instructions,

and subscription services. The Debtors’ administrative headquarters is in Chicago, Illinois.

        2.      The Debtors commenced these cases on the date hereof (the “Petition Date”) by

filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code in order to facilitate

a timely and efficient sale process for all or substantially all of their business. As set forth in the

First Day Declaration, the Debtors believe the sale process will maximize the value of the Debtors’

estates for the benefit of all stakeholders.

        3.      The Debtors continue to operate their businesses and manage their properties as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code. Concurrently with the filing of this Motion, the Debtors have requested procedural



2
        Capitalized terms used but not otherwise defined herein have the meanings given to them in the First Day
        Declaration.


                                                       -2-
Case 21-30660-KLP           Doc 19      Filed 03/02/21 Entered 03/02/21 05:03:02                       Desc Main
                                       Document      Page 3 of 30



consolidation and joint administration of these chapter 11 cases pursuant to Bankruptcy Rule

1015(b). As of the date hereof, no trustee, examiner, or official committee has been appointed in

these chapter 11 cases.

                                          Jurisdiction and Venue

       4.       The United States Bankruptcy Court for the Eastern District of Virginia (the

“Court”) has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157 and 1334 and the

Standing Order of Reference from the United States District Court for the Eastern District of

Virginia, dated July 10, 1984. The Debtors confirm their consent, pursuant to Bankruptcy Rule

7008, to the entry of a final order by the Court in connection with this Motion to the extent that it

is later determined that the Court, absent consent of the parties, cannot enter final orders or

judgments in connection herewith consistent with Article III of the United States Constitution.

       5.       Venue of the cases and this Motion is proper in this district pursuant to 28 U.S.C.

§§ 1408 and 1409.

       6.       This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

       7.       The predicates for the relief requested herein are sections 105(a), 363, 365, and 554

of the Bankruptcy Code, Bankruptcy Rules 6006 and 6007, and Local Bankruptcy Rule 9013-1.

                                              Relief Requested

       8.       In the course of operating their retail business, the Debtors are party to over 200

contracts, which include agreements with vendors for the supply of goods and services and

unexpired leases (collectively the “Contracts and Leases,” and each individually a “Contract” or a

“Lease”), of which 163 may be considered nonresidential real property leases.3



3
       The Debtors are seeking approval to reject eleven (11) retail leases pursuant to the Debtors’ Motion for Entry
       of an Order (A) Authorizing (I) the Rejection of Certain Unexpired Leases, (II) the Abandonment of Any
       Personal Property, Effective as of the Petition Date, and (B) Granting Related Relief (the “Lease Rejection

                                                       -3-
Case 21-30660-KLP         Doc 19     Filed 03/02/21 Entered 03/02/21 05:03:02                   Desc Main
                                    Document      Page 4 of 30



       9.       The Debtors are currently evaluating all of their Contracts and Leases to determine

which should be (a) rejected as unfavorable to the Debtors or (b) assumed or assumed and assigned.

By this Motion, the Debtors seek to avoid the filing of separate motions to reject individual

Contracts and Leases, which would cause substantial costs for, and administrative burdens on,

both the Court and the Debtors’ estates. Thus, with respect to the Contracts and Leases, the

Debtors hereby request approval of the following rejection procedures (the “Rejection

Procedures”):

       a. Notice of Rejection. The Debtors shall file with the Court a notice in the form attached
          hereto as Exhibit B (a “Rejection Notice”) to reject any Contract or Lease pursuant to
          section 365 of the Bankruptcy Code. Each Rejection Notice would set forth, among
          other things: (a) the Contracts and/or Leases to be rejected; (b) the names and addresses
          of the counterparties to such Contracts and Leases in alphabetical order; (c) the
          effective date of the rejection for each such Contract or Lease (the “Rejection Date”);
          (d) for any rejected Lease, the personal property to be abandoned, if any (the
          “Abandoned Property”); and (e) the deadlines and procedures for filing objections to
          the Rejection Notice (as set forth below). A Rejection Notice may list multiple
          Contracts or Leases, provided that the number of counterparties to Contracts or Leases
          listed on the Rejection Notice shall be limited to no more than 100.

       b. Service of a Rejection Notice. The Debtors will effectuate service of the Rejection
          Notice: (a) by overnight delivery (and email, if known) service upon the Contract or
          Lease counterparties affected by the applicable Rejection Notice at the notice address
          provided in the applicable Contract or Lease (and their counsel, if known), and all
          known parties who may have any interest in any Abandoned Property, and (b) by first
          class mail, email, or fax upon: (i) the Office of the United States Trustee for the Eastern
          District of Virginia, Attn.: Kathryn Montgomery and Nicholas S. Herron; (ii) counsel
          for the DIP Agent; (iii) counsel for any statutory committee appointed in these chapter
          11 cases; (iv) the National Association of Attorneys General; (v) the Internal Revenue
          Service; (vi) the Office of Attorney General for the states in which the Debtors operate,
          and (vii) any party that has requested notice pursuant to Bankruptcy Rule 2002
          (collectively, the “Rejection Notice Parties”).

       c. Objection Procedures. Parties objecting to a proposed rejection must file and serve a
          written objection so that such objection is filed with the Court and actually received by
          the following parties (collectively, the “Objection Service Parties”) no later than
          fourteen (14) days after the date the Debtors serve the applicable Rejection Notice (the


       Motion”). The Rejection Procedures (defined herein) contemplated in this Motion, if approved, will not
       apply to the leases covered by the Lease Rejection Motion.


                                                    -4-
Case 21-30660-KLP      Doc 19     Filed 03/02/21 Entered 03/02/21 05:03:02             Desc Main
                                 Document      Page 5 of 30



         “Rejection Objection Deadline”): (a) proposed counsel to the Debtors, Willkie Farr &
         Gallagher LLP, 787 Seventh Avenue, New York, NY 10019, Attn.: John C. Longmire,
         Esq. and James H. Burbage, Esq.; (b) proposed co-counsel to the Debtors, Whiteford
         Taylor & Preston LLP, 1021 E. Cary Street, Suite 1700 Richmond, VA 23219,
         Attn.: Christopher A. Jones; (c) the Office of the United States Trustee for the Eastern
         District of Virginia, 701 East Broad Street, Suite 4304, Richmond, VA 23219, Attn.:
         Kathryn Montgomery and Nicholas S. Herron; (d) counsel for the DIP Agent; and (e)
         counsel for any statutory committee appointed in these chapter 11 cases.

      d. No Objection. If no objection to the rejection of any Contract or Lease is timely filed,
         each Contract or Lease listed in the applicable Rejection Notice shall be rejected as of
         the applicable Rejection Date set forth in the Rejection Notice or such other date as the
         Debtors and the counterparty or counterparties to such Contract or Lease agree, without
         the need for any additional order of the Court. The Rejection Date for a rejection of a
         Lease shall not occur until the later of (a) the Rejection Date set forth in the Rejection
         Notice and (b) the date the Debtors relinquish control of the premises by notifying the
         affected landlord in writing of the Debtors’ surrender of the premises and (i) turning
         over keys, key codes, and security codes, if any, to the affected landlord, or
         (ii) notifying the affected landlord in writing that the keys, keys codes, and security
         codes, if any, are not available, but the landlord may rekey the leased premises;
         provided, further, that the Rejection Date for a rejection of a Lease shall not occur
         earlier than the date the Debtors filed and served the applicable Rejection Notice.

      e. Unresolved Objections. If an objection to the rejection of any Contract or Lease listed
         in the applicable Rejection Notice is timely filed, and not withdrawn or consensually
         resolved, the Debtors shall file a notice for a hearing to be held on not less than
         fourteen (14) days’ notice to the applicable Contract or Lease counterparty or
         counterparties to consider the rejection of the Contract or Lease to which such objection
         relates. If such objection is overruled or withdrawn, such Contract or Lease shall be
         rejected as of (a) the applicable Rejection Date set forth in the Rejection Notice,
         (b) such other date as the Debtors and the counterparty or counterparties to such
         Contract or Lease agree, or (c) such other date as the Court may order.

      f. No Application of Security Deposits. If the Debtors have deposited monies with a
         Contract or Lease counterparty as a security deposit or other arrangement, such
         Contract or Lease counterparty may not setoff, recoup, or otherwise use such monies
         without further order of the Court, unless the Debtors and the counterparty or
         counterparties to such Contract or Lease otherwise agree.

      g. Abandoned Property. The Debtors are authorized, but not directed, at any time on or
         before the applicable Rejection Date, to remove or abandon any of the Debtors’
         personal property that may be located on the Debtors’ leased premises that are subject
         to a rejected Lease. Absent a timely objection, the property will be deemed abandoned
         pursuant to section 554 of the Bankruptcy Code, as is, effective as of the Rejection
         Date. Any and all property located on the Debtors’ leased premises on the Rejection
         Date of the applicable lease of nonresidential real property shall be deemed abandoned
         pursuant to section 554 of the Bankruptcy Code, as is, effective as of the Rejection

                                               -5-
Case 21-30660-KLP          Doc 19    Filed 03/02/21 Entered 03/02/21 05:03:02              Desc Main
                                    Document      Page 6 of 30



             Date. Following the applicable Rejection Date, landlords may, in their sole discretion
             and without further notice or order of this Court, utilize and/or dispose of such property
             without liability to the Debtors or third parties and, to the extent applicable, the
             automatic stay is modified to allow such disposition.

       h. Proofs of Claim. Claims arising out of the rejection of any Contract or Lease, if any,
          must be filed on or before the later of (a) the deadline for filing proofs of claim
          established in these chapter 11 cases, if any, and (b) 30 days after the later of (i) the
          Rejection Objection Deadline, if no objection is filed and (ii) the date that all such filed
          objections have either been overruled or withdrawn. If no proof of claim is timely filed,
          such claimant shall be forever barred from asserting a claim for damages arising from
          the rejection and from participating in any distributions on such a claim that may be
          made in connection with these chapter 11 cases.

                                           Basis for Relief

I.     The Court May Authorize the Rejection Procedures Pursuant to Sections 365(b) and
       105(a) of the Bankruptcy Code.

       10.      The Debtors may reject a substantial number of Contracts and Leases prior to the

consummation of any chapter 11 plan. Establishing the Rejection Procedures early in these chapter

11 cases will streamline the administration of the Debtors’ estates and enhance the efficiency of

the chapter 11 process by eliminating substantial legal expenses and delays that would otherwise

be incurred if multiple hearings were held on separate motions with respect to every Contract and

Lease that the Debtors seek to reject. The Rejection Procedures are reasonable and fair to Contract

and Lease counterparties because they afford all parties in interest the opportunity to be heard with

respect to the rejection of the Contracts and Leases.

       11.      Section 365(a) of the Bankruptcy Code provides that a debtor, “subject to the

court’s approval, may assume or reject any executory contract or unexpired lease of the debtor.”

11 U.S.C. § 365(a). Courts routinely approve motions to reject executory contracts or unexpired

leases upon a showing that the debtor’s decision to take such action will benefit the debtor’s estate

and is an exercise of sound business judgement. See In re Lawson, 146 B.R. 663, 664–65 (Bankr.

E.D. Va. 1992) aff’d in part, rev’d in part, 14 F.3d 595 (4th Cir. 1993) (“The Fourth Circuit has


                                                  -6-
Case 21-30660-KLP          Doc 19    Filed 03/02/21 Entered 03/02/21 05:03:02           Desc Main
                                    Document      Page 7 of 30



adopted the ‘business judgment’ test as the appropriate standard in determining whether to permit

a debtor to reject an executory contract.”) (internal citation omitted); see also NLRB v. Bildisco &

Bildisco, 465 U.S. 513, 523 (1984) (stating that the traditional standard applied by courts to

authorize the rejection of an executory contract is that of “business judgment”); Orion Pictures

Corp. v. Showtime Networks, Inc. (In re Orion Pictures Corp.), 4 F.3d 1095, 1098 (2d Cir. 1993)

(stating that section 365 of the Bankruptcy Code “permits the trustee or debtor-in-possession,

subject to the approval of the bankruptcy court, to go through the inventory of executory contracts

of the debtor and decide which ones it would be beneficial to adhere to and which ones it would

be beneficial to reject”); Univ. Med. Ctr. v. Sullivan (In re Univ. Med. Ctr.), 973 F.2d 1065, 1075

(3d Cir. 1992).

       12.        Courts generally will not second-guess a debtor’s business judgement concerning

the assumption or rejection of an executory contract or unexpired lease. See In re Lawson, 146

B.R. at 665 (“A court will defer to a debtor’s determination that rejection of a contract would be

advantageous unless that decision is clearly erroneous.”); see also In re Riodizio, Inc., 204 B.R.

417, 424 (Bankr. S.D.N.Y. 1997) (acknowledging that a court will ordinarily defer to the business

judgment of the debtor’s management); In re Trans World Airlines, Inc., 261 B.R. 103, 120 (Bankr.

D. Del. 2001) (“A debtor’s determination to reject an executory contract is governed by the

business judgment standard.”); In re Meehan, 59 B.R. 380, 385 (E.D.N.Y. 1986) (“The business

judgment test is a flexible one…The primary issue under the business judgment test is whether

rejection of the contract would benefit general unsecured creditors.”); In re Helm, 335 B.R. 528,

538 (Bankr. S.D.N.Y. 2006) (stating that to meet the business judgment test, the debtor in

possession must establish that rejection will benefit the estate).




                                                 -7-
Case 21-30660-KLP        Doc 19     Filed 03/02/21 Entered 03/02/21 05:03:02               Desc Main
                                   Document      Page 8 of 30



       13.     In their sound business judgment, the Debtors have determined that the rejection of

any Contracts or Leases in accordance with the Rejection Procedures proposed herein is and will

be in the best interests of the Debtors’ estates. Any such decision will be made in connection with

the marketing of the Debtors’ assets and based on the Debtors’ operational needs. Further, the

Rejection Procedures will avoid substantial legal expenses and the unnecessary use of the Court’s

and other parties’ time that would result if a motion were filed and a hearing held for every Contract

or Lease that the Debtors decided to reject. The Debtors submit that the information provided on

the Rejection Notices will provide the Court and parties in interest with sufficient information to

establish that the Debtors are entitled to make such a rejection in their sound business judgment.

       14.     Finally, the Court may also authorize the Rejection Procedures pursuant to section

105(a) of the Bankruptcy Code. Section 105(a) codifies a bankruptcy court’s inherent equitable

powers, and allows the Court to “issue any order, process, or judgment that is necessary or

appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a). The Debtors submit that

authority to implement the Rejection Procedures are appropriate in these chapter 11 cases and are

well within the Court’s equitable powers under section 105 of the Bankruptcy Code.

       15.     Courts in this district and others have granted similar relief as that requested in this

Motion. See, e.g., In re Le Tote, Inc., No. 20-33332 (KLP) (Bankr. E.D. Va. Aug. 28, 2020)

(approving procedures to assume or reject executory contracts and unexpired leases); In re Pier 1

Imports, Inc., No. 20-30805 (KRH) (Bankr. E.D. Va. Mar. 19, 2020) (approving procedures to

assume or reject executory contracts and unexpired leases); In re Gemstone Solutions Group, Inc.,

No. 19-30258 (KLP) (Bankr. E.D. Va. Feb. 20, 2019) (approving expedited procedures for the

rejection of unexpired leases); In re Destination Maternity Corporation, No. 19-12256 (BLS)

(Bankr. D. Del. Nov. 20, 2019) (same); In re Forever 21, Inc., No. 19-12122 (KG) (Bankr.



                                                 -8-
Case 21-30660-KLP        Doc 19     Filed 03/02/21 Entered 03/02/21 05:03:02              Desc Main
                                   Document      Page 9 of 30



S.D.N.Y. Oct. 28, 2019) (approving procedures to reject executory contracts and unexpired

leases); In re Toys “R” Us, Inc., No. 17-34665 (KLP) (Bankr. E.D. Va. Dec. 8, 2017) (approving

procedures for rejection and assumption of executory contracts and unexpired leases).

II.    Abandonment of the Debtors’ Personal Property is Proper Pursuant to Section
       554(a).

       16.     With respect to the Debtors’ request for authority to abandon personal property, the

Debtors submit that the standard set forth in section 554(a) of the Bankruptcy Code is satisfied.

Section 554(a) of the Bankruptcy Code provides that a debtor in possession may abandon, subject

to court approval, “property of the estate that . . . is of inconsequential value and benefit to the

estate.” 11 U.S.C. § 554(a). Before authorizing abandonment of property, a bankruptcy court

must find that either (a) the property is burdensome to the estate or (b) the property is both of

inconsequential value and inconsequential benefit to the estate. See In re Pilz Compact Disc, Inc.,

229 B.R. 630 (Bankr. E.D. Pa. 1999); see also Matter of Boogaard, 89 B.R. 397, 307 (Bankr. D.

Del. 1988); Midlantic Nat’l Bank v. N.J. Dep’t of Envtl. Prot., 474 U.S. 494, 497 (1986). The

personal property proposed to be abandoned in connection with any future rejections of real

property leases would primarily consist of fixtures, furniture, advertising displays, and other office

and store equipment that is (a) of minimal or no material value or benefit to the Debtors’ estates

and/or (b) burdensome insofar as the costs and expenses of removal and storage of such property

are likely to exceed the net proceeds realizable from their sale.

III.   The Rejection Procedures Satisfy Due Process.

       17.     The Debtors’ counterparties to the Contracts and Leases will not be prejudiced by

the Rejection Procedures because, upon receipt of a Rejection Notice, such counterparties will

have received advance notice of the Debtors’ intent to reject their respective Contract or Lease as

of the effective date of such rejection. See e.g., In re Mid Region Petrol., Inc., 111 B.R. 968, 970


                                                 -9-
Case 21-30660-KLP        Doc 19    Filed 03/02/21 Entered 03/02/21 05:03:02               Desc Main
                                  Document     Page 10 of 30



(Bankr. N.D. Okla. 1990) (holding effective date of rejection of leases was the date the trustee

gave notice to lessor of intent to reject), aff’d, 1 F.3d 1130 (10th Cir. 1993); In re Carlisle Homes,

Inc., 103 B.R. 524, 535 (Bankr. D.N.J. 1988) (finding debtor may reject executory contract by

clearly communicating in an unequivocal matter its intention to reject). Additionally, in the case

of unexpired leases of nonresidential real property, the Debtors will likely vacate the premises

before the proposed rejection date, thereby allowing the counterparties to take possession of the

property. See, e.g., Adelphia Bus. Solutions, Inc. v. Abnos, 482 F.3d 602, 608–09 (2d Cir. 2007)

(holding bankruptcy court did not abuse its discretion in finding balance of equities favored

making rejection of a nonresidential lease of real property retroactive to date tenant vacated

premises, as tenant’s action provided landlord with opportunity to re-lease the premises); In re

New Valley Corp., No. 98-982, 2000 WL 1251858, at 15–16 (D.N.J. Aug. 31, 2000) (holding that

bankruptcy court properly exercised its discretion in adjusting the effective date of rejection from

the date the court signed the order authorizing rejection to the date on which the debtor vacated

and the landlord exercised control over the property); In re Amber’s Stores, Inc., 193 B.R. 819,

827 (Bankr. N.D. Tex. 1996) (holding that lease at issue should be deemed rejected as of the

petition date due to equities of the case where debtor turned over keys and vacated premises and

served motion to reject lease as soon as possible).

       18.     As a procedural matter, “[a] proceeding to assume, reject, or assign an executory

contract or unexpired lease . . . is governed by Rule 9014.” Fed. R. Bankr. P. 6006(a). Bankruptcy

Rule 9014 provides that “[i]n a contested matter not otherwise governed by these rules, relief shall

be requested by motion, and reasonable notice and opportunity for hearing shall be afforded the

party against whom relief is sought.” Fed. R. Bankr. P. 9014(a). The notice and hearing

requirements for contested matters in Bankruptcy Rule 9014 are satisfied if appropriate notice and



                                                 -10-
Case 21-30660-KLP        Doc 19    Filed 03/02/21 Entered 03/02/21 05:03:02              Desc Main
                                  Document     Page 11 of 30



an opportunity for hearing are given in light of the particular circumstances. See 11 U.S.C. §

102(1)(A) (defining “after notice and a hearing” or a similar phrase to mean such notice and an

opportunity for hearing “as [are] appropriate in the particular circumstances…”).

       19.     Pursuant to Bankruptcy Rule 6006(f), a debtor may join requests for authority to

assume or reject multiple executory contracts or unexpired leases in one motion, subject to

Bankruptcy Rule 6006(e). See Fed. R. Bankr. P. 6006(f). Bankruptcy Rule 6006(f) sets forth six

procedural requirements that motions to assume or reject multiple executory contracts or unexpired

leases must satisfy. A motion to assume or reject multiple executory contracts or unexpired leases

that are not between the same parties shall:

       1)      state in a conspicuous place that parties receiving the omnibus motion should locate
               their names and their contracts or leases listed in the motion;

       2)      list parties alphabetically and identify the corresponding contract or lease;

       3)      specify the terms, including the curing of defaults, for each requested assumption
               or assignment;

       4)      specify the terms, including the identity of each assignee and the adequate
               assurance of future performance by each assignee, for each requested assignment;

       5)      be numbered consecutively with other omnibus motions to assume, assign, or reject
               executory contracts or unexpired leases; and

       6)      be limited to no more than 100 executory contracts or unexpired leases.

Fed. R. Bankr. P. 6006(f).

       20.     The clear purpose of Bankruptcy Rule 6006(f), as amended, is to protect the due

process rights of counterparties to the Contracts and Leases. Counterparties must be able to locate

their Contracts or Leases and readily determine whether their Contracts or Leases are being

rejected.

       21.     The Rejection Procedures satisfy Bankruptcy Rule 6006(f), including the 100-

contract/lease limit set forth in subsection (6) thereof. Further, given the substantial number of


                                                -11-
Case 21-30660-KLP        Doc 19    Filed 03/02/21 Entered 03/02/21 05:03:02               Desc Main
                                  Document     Page 12 of 30



Contracts the Debtors may be seeking to reject, obtaining Court approval of each rejection would

impose unnecessary administrative burdens on the Debtors and the Court and would result in costs

to the Debtors’ estates that may decrease the economic benefits of rejection.

       22.     In accordance with Bankruptcy Rule 6007(a), the Debtors will provide parties in

interest with the requisite notice and an opportunity to object to any proposed abandonment of

property.

       23.     As a result, the Rejection Procedures afford Contract and Lease counterparties and

all other parties in interest their due process rights by providing notice and the opportunity to be

heard. Moreover, court oversight is maintained in the event of an objection. For the foregoing

reasons, the Rejection Procedures should be approved, and the Debtors should be authorized to

reject the Contracts and Leases consistent with the terms of such procedures.

                      Waiver of Memorandum of Points and Authorities

       24.     The Debtors also respectfully request that this Court treat this Motion as a written

memorandum of points and authorities or waive any requirement that this Motion be accompanied

by a written memorandum of points and authorities as described in Local Bankruptcy Rule

9013-1(G).

                                      Reservation of Rights

       25.     Nothing contained herein is intended or shall be construed as: (a) an admission as

to the amount of, basis for, or validity of any claim against the Debtors under the Bankruptcy Code,

any foreign bankruptcy or insolvency law, or other applicable nonbankruptcy law; (b) a waiver of

the Debtors’ or any other party in interest’s right to dispute any claim on any grounds, (c) a promise

or requirement to pay any particular claim; (d) an implication or admission that any particular

claim is of a type specified or defined in this Motion; (e) a request or authorization to assume,



                                                 -12-
Case 21-30660-KLP         Doc 19    Filed 03/02/21 Entered 03/02/21 05:03:02               Desc Main
                                   Document     Page 13 of 30



adopt, or reject any prepetition agreement, contract, or lease pursuant to section 365 of the

Bankruptcy Code; (f) an admission as to the validity, priority, enforceability, or perfection of any

lien on, security interest in, or other encumbrance on property of the Debtors’ estates; or (g) a

waiver of any claims or causes of action which may exist against any entity under the Bankruptcy

Code or any other applicable law. If the Court grants the relief sought herein, any payment made

pursuant to the Court’s order is not intended and should not be construed as an admission as to the

validity of any particular claim or a waiver of the Debtors’ rights to subsequently dispute such

claim.

                                               Notice

         26.   The Debtors will provide notice of this Motion via first class mail, facsimile or

email (where available) to: (a) the United States Trustee for the Eastern District of Virginia; (b) the

holders of the 30 largest unsecured claims against the Debtors (on a consolidated basis); (c) the

agents under the Debtors’ prepetition first and second lien secured term loans and counsel thereto;

(d) MidCap Financial Trust and counsel thereto; (e) Victory Park Management, LLC and counsel

thereto; (f) the United States Attorney’s Office for the Eastern District of Virginia; (g) the Internal

Revenue Service; (h) the Office of the Attorney General for the states in which the Debtors operate;

(i) the National Association of Attorneys General; (j) the Landlords; and (k) any party that has

requested notice pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”). The

Debtors submit that, in light of the nature of the relief requested, no other or further notice need

be given.

                                         No Prior Request

         27.   No prior request for the relief sought in this Motion has been made to this or any

other court.



                                                 -13-
Case 21-30660-KLP         Doc 19       Filed 03/02/21 Entered 03/02/21 05:03:02              Desc Main
                                      Document     Page 14 of 30



        WHEREFORE, the Debtors respectfully request that the Court enter the Proposed Order

granting the relief requested herein and such other relief as the Court deems appropriate under the

circumstances.

Richmond, Virginia
Dated: March 2, 2021



 /s/ Christopher A. Jones
 Christopher A. Jones (VSB# 40064)                  John C. Longmire (pro hac vice admission pending)
 David W. Gaffey (VSB# 85088)                       Matthew A. Feldman (pro hac vice admission pending)
 Jae Won Ha (VSB# 94781)                            James H. Burbage (pro hac vice admission pending)
 WHITEFORD TAYLOR & PRESTON LLP                     WILLKIE FARR & GALLAGHER LLP
 Two James Center                                   787 Seventh Avenue
 1021 E. Cary Street, Suite 1700                    New York, NY 10019
 Richmond, VA 23219
 Telephone:       (804) 977-3300                    Telephone:         (212) 728-8000
 Facsimile:       (804) 977-3299                    Facsimile:         (212) 728-8111

 Proposed Co-Counsel to the Debtors                     Proposed Co-Counsel to the Debtors
 and Debtors in Possession                              and Debtors in Possession




                                                 -14-
Case 21-30660-KLP   Doc 19    Filed 03/02/21 Entered 03/02/21 05:03:02   Desc Main
                             Document     Page 15 of 30



                                     Exhibit A

                                  Proposed Order
Case 21-30660-KLP              Doc 19     Filed 03/02/21 Entered 03/02/21 05:03:02                      Desc Main
                                         Document     Page 16 of 30


    John C. Longmire (pro hac vice admission pending)             Christopher A. Jones (VSB# 40064)
    Matthew A. Feldman (pro hac vice admission pending)           David W. Gaffey (VSB# 85088)
    James H. Burbage (pro hac vice admission pending)             Jae Won Ha (VSB# 94781)
    WILLKIE FARR & GALLAGHER LLP                                  WHITEFORD TAYLOR & PRESTON LLP
    787 Seventh Avenue                                            Two James Center
    New York, NY 10019                                            1021 E. Cary Street, Suite 1700
                                                                  Richmond, VA 23219
    Telephone:          (212) 728-8000                            Telephone:             (804) 977-3300
    Facsimile:          (212) 728-8111                            Facsimile:             (804) 977-3299

    Proposed Co-Counsel to the Debtors and Debtors in Possession


                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION

                                                                             )
      In re:                                                                 )    Chapter 11
                                                                             )
      PAPER SOURCE, INC., et al.,1                                           )    Case No. 21-30660
                                                                             )
                                 Debtors.                                    )    (Joint Administration Requested)
                                                                             )

                        ORDER (A) ESTABLISHING
              PROCEDURES FOR THE REJECTION OF EXECUTORY
         CONTRACTS AND UNEXPIRED LEASES AND THE ABANDONMENT
     OF RELATED PERSONAL PROPERTY, AND (B) GRANTING RELATED RELIEF

           Upon the motion (the “Motion”) 2 of the debtors and debtors in possession in the above-

captioned cases (together, the “Debtors”) for entry of an order (this “Order”), pursuant to sections

105(a), 363, 365, and 554 the Bankruptcy Code, Bankruptcy Rules 6006 and 6007, and Local

Bankruptcy Rule 9013-1, (a) authorizing and approving procedures for the rejection of executory

contracts and unexpired lease and the abandonment of related personal property, and (b) granting

related relief, all as more fully set forth in the Motion; and upon the First Day Declaration; and



1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
           identification number, are: Pine Holdings, Inc. (4460) and Paper Source, Inc. (8035). The Debtors’ service
           address is 125 South Clark St., Chicago, IL 60603.
2
           Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
Case 21-30660-KLP        Doc 19    Filed 03/02/21 Entered 03/02/21 05:03:02             Desc Main
                                  Document     Page 17 of 30



this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Standing Order of Reference from the United States District Court for the Eastern District of

Virginia, dated July 10, 1984; and the requested relief being a core proceeding pursuant to

28 U.S.C. § 157(b)(2); and venue of this proceeding and the Motion being proper pursuant to

28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief requested herein is in the

best interests of the Debtors’ estates, their creditors, and other parties in interest; and due and

proper notice of the Motion having been given and the requirements of Bankruptcy Rule 6004(a)

and the Local Bankruptcy Rules having been satisfied by such notice; and no other or further notice

of the Motion being required; and a hearing having been held to consider the relief requested in

the Motion (the “Hearing”); and upon the record of the Hearing; and upon all of the proceedings

had before this Court; and after due deliberation and sufficient cause appearing therefor,

       IT IS HEREBY ORDERED THAT:

       1.      The Motion is granted as set forth in this Order.

       2.      The following procedures (the “Rejection Procedures”) are approved in connection

with rejecting Contracts and Leases:

       a. Notice of Rejection. The Debtors shall file with the Court a notice in the form attached
          hereto (a “Rejection Notice”) to reject any Contract or Lease pursuant to section 365
          of the Bankruptcy Code. Each Rejection Notice would set forth, among other things:
          (a) the Contracts and/or Leases to be rejected; (b) the names and addresses of the
          counterparties to such Contracts and Leases in alphabetical order; (c) the effective date
          of the rejection for each such Contract or Lease (the “Rejection Date”); (d) for any
          rejected Lease, the personal property to be abandoned, if any (the “Abandoned
          Property”); and (e) the deadlines and procedures for filing objections to the Rejection
          Notice (as set forth below). A Rejection Notice may list multiple Contracts or Leases,
          provided that the number of counterparties to Contracts or Leases listed on the
          Rejection Notice shall be limited to no more than 100.

       b. Service of a Rejection Notice. The Debtors will effectuate service of the Rejection
          Notice: (a) by overnight delivery (and email, if known) service upon the Contract or
          Lease counterparties affected by the applicable Rejection Notice at the notice address
          provided in the applicable Contract or Lease (and their counsel, if known), and all
          known parties who may have any interest in any Abandoned Property, and (b) by first

                                                -2-
Case 21-30660-KLP      Doc 19    Filed 03/02/21 Entered 03/02/21 05:03:02               Desc Main
                                Document     Page 18 of 30



         class mail, email, or fax upon: (i) the Office of the United States Trustee for the Eastern
         District of Virginia, Attn.: Kathryn Montgomery and Nicholas S. Herron; (ii) counsel
         for the DIP Agent; (iii) counsel for any statutory committee appointed in these chapter
         11 cases; (iv) the National Association of Attorneys General; (v) the Internal Revenue
         Service; (vi) the Office of Attorney General for the states in which the Debtors operate,
         and (vii) any party that has requested notice pursuant to Bankruptcy Rule 2002
         (collectively, the “Rejection Notice Parties”).

      c. Objection Procedures. Parties objecting to a proposed rejection must file and serve a
         written objection so that such objection is filed with the Court and actually received by
         the following parties (collectively, the “Objection Service Parties”) no later than
         fourteen (14) days after the date the Debtors serve the applicable Rejection Notice (the
         “Rejection Objection Deadline”): (a) proposed counsel to the Debtors, Willkie Farr &
         Gallagher LLP, 787 Seventh Avenue, New York, NY 10019, Attn.: John C. Longmire,
         Esq. and James H. Burbage, Esq.; (b) proposed co-counsel to the Debtors, Whiteford
         Taylor & Preston LLP, 1021 E. Cary Street, Suite 1700 Richmond, VA 23219, Attn.:
         Christopher A. Jones; (c) the Office of the United States Trustee for the Eastern District
         of Virginia, 701 East Broad Street, Suite 4304, Richmond, VA 23219, Attn.: Kathryn
         Montgomery and Nicholas S. Herron; (d) counsel for the DIP Agent; and (e) counsel
         for any statutory committee appointed in these chapter 11 cases.

      d. No Objection. If no objection to the rejection of any Contract or Lease is timely filed,
         each Contract or Lease listed in the applicable Rejection Notice shall be rejected as of
         the applicable Rejection Date set forth in the Rejection Notice or such other date as the
         Debtors and the counterparty or counterparties to such Contract or Lease agree, without
         the need for any additional order of the Court. The Rejection Date for a rejection of a
         Lease shall not occur until the later of (a) the Rejection Date set forth in the Rejection
         Notice and (b) the date the Debtors relinquish control of the premises by notifying the
         affected landlord in writing of the Debtors’ surrender of the premises and (i) turning
         over keys, key codes, and security codes, if any, to the affected landlord, or
         (ii) notifying the affected landlord in writing that the keys, keys codes, and security
         codes, if any, are not available, but the Landlord may rekey the leased premises;
         provided, further, that the Rejection Date for a rejection of a Lease shall not occur
         earlier than the date the Debtors filed and served the applicable Rejection Notice.

      e. Unresolved Objections. If an objection to the rejection of any Contract or Lease listed
         in the applicable Rejection Notice is timely filed, and not withdrawn or consensually
         resolved, the Debtors shall file a notice for a hearing to be held on not less than
         fourteen (14) days’ notice to the applicable Contract or Lease counterparty or
         counterparties to consider the rejection of the Contract or Lease to which such objection
         relates. If such objection is overruled or withdrawn, such Contract or Lease shall be
         rejected as of (a) the applicable Rejection Date set forth in the Rejection Notice,
         (b) such other date as the Debtors and the counterparty or counterparties to such
         Contract or Lease agree, or (c) such other date as the Court may order.

      f. No Application of Security Deposits. If the Debtors have deposited monies with a
         Contract or Lease counterparty as a security deposit or other arrangement, such

                                               -3-
Case 21-30660-KLP        Doc 19    Filed 03/02/21 Entered 03/02/21 05:03:02               Desc Main
                                  Document     Page 19 of 30



            Contract or Lease counterparty may not setoff, recoup, or otherwise use such monies
            without further order of the Court, unless the Debtors and the counterparty or
            counterparties to such Contract or Lease otherwise agree.

       g. Abandoned Property. The Debtors are authorized, but not directed, at any time on or
          before the applicable Rejection Date, to remove or abandon any of the Debtors’
          personal property that may be located on the Debtors’ leased premises that are subject
          to a rejected Lease. Absent a timely objection, the property will be deemed abandoned
          pursuant to section 554 of the Bankruptcy Code, as is, effective as of the Rejection
          Date. Any and all property located on the Debtors’ leased premises on the Rejection
          Date of the applicable lease of nonresidential real property shall be deemed abandoned
          pursuant to section 554 of the Bankruptcy Code, as is, effective as of the Rejection
          Date. Following the applicable Rejection Date, landlords may, in their sole discretion
          and without further notice or order of this Court, utilize and/or dispose of such property
          without liability to the Debtors or third parties and, to the extent applicable, the
          automatic stay is modified to allow such disposition.

       h. Proofs of Claim. Claims arising out of the rejection of any Contract or Lease, if any,
          must be filed on or before the later of (a) the deadline for filing proofs of claim
          established in these chapter 11 cases, if any, and (b) 30 days after the later of (i) the
          Rejection Objection Deadline, if no objection is filed and (ii) the date that all such filed
          objections have either been overruled or withdrawn. If no proof of claim is timely filed,
          such claimant shall be forever barred from asserting a claim for damages arising from
          the rejection and from participating in any distributions on such a claim that may be
          made in connection with these chapter 11 cases.

       3.      Approval of the Rejection Procedures and this Order does not prevent the Debtors

from seeking to reject any Contract or Lease by separate motion.

       4.      Pursuant to section 554(a) of the Bankruptcy Code, the Debtors are authorized, but

not directed, in their sole discretion, to abandon de minimis assets located at the applicable leased

premises as of the applicable Rejection Date, free and clear of any interests of any party, subject

to notice of such abandonment being given in accordance with the Rejection Procedures; provided

that if the Debtors are abandoning assets which may contain personal or confidential information

about the Debtors’ employees or customers (the “Confidential Information”), the Debtors shall

remove the Confidential Information from such assets before such abandonment, and retain such

Confidential Information until further order of the Court. Any landlord or other designee shall be

free, notwithstanding the automatic stay, to utilize and/or dispose of the de minimis assets without

                                                 -4-
Case 21-30660-KLP         Doc 19     Filed 03/02/21 Entered 03/02/21 05:03:02                Desc Main
                                    Document     Page 20 of 30



notice or liability to any party and without further notice or order of the Court. Any personal

property of the Debtors remaining at the leased premises after the Rejection Date shall be deemed

abandoned as of the Rejection Date, free and clear of all liens, claims, interests, or other

encumbrances.

        5.      The Debtors may not abandon any toxic or hazardous (as such term is defined in

any federal, state or local law, rule, regulation or ordinance) material, if any, at the leased premises,

and must remove all such materials from the leased premises designated for rejection on or before

any applicable Rejection Date

        6.      All rights and defenses of the Debtors are preserved, including all rights and

defenses of the Debtors with respect to a claim for damages arising as a result of a Contract or

Lease rejection, including any right to assert an offset, recoupment, counterclaim, or deduction.

In addition, nothing in this Order or the Motion shall limit the Debtors’ ability to subsequently

assert that any particular Contract is expired or terminated and is no longer an executory contract

or unexpired lease, respectively.

        7.      The requirement under Local Bankruptcy Rule 9013-1(G) to file a memorandum

of law in connection with the Motion is waived.

        8.      Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Bankruptcy Rules

are satisfied by such notice.

        9.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Final

Order are immediately effective and enforceable upon its entry.

        10.     The Debtors are authorized, but not directed, to take all actions necessary to

effectuate the relief granted in this Order.



                                                   -5-
Case 21-30660-KLP        Doc 19    Filed 03/02/21 Entered 03/02/21 05:03:02             Desc Main
                                  Document     Page 21 of 30



       11.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.



Dated:
Richmond, Virginia                           United States Bankruptcy Judge




                                                -6-
Case 21-30660-KLP          Doc 19    Filed 03/02/21 Entered 03/02/21 05:03:02        Desc Main
                                    Document     Page 22 of 30



WE ASK FOR THIS:

/s/ Christopher A. Jones
 Christopher A. Jones (VSB# 40064)
 David W. Gaffey (VSB# 85088)
 Jae Won Ha (VSB# 94781)
 WHITEFORD TAYLOR & PRESTON LLP
 Two James Center
 1021 E. Cary Street, Suite 1700
 Richmond, VA 23219
 Telephone:        (804) 977-3300
 Facsimile:        (804) 977-3299

 - and –

 John C. Longmire (pro hac vice admission pending)
 Matthew A. Feldman (pro hac vice admission pending)
 James H. Burbage (pro hac vice admission pending)
 WILLKIE FARR & GALLAGHER LLP
 787 Seventh Avenue
 New York, NY 10019
 Telephone:       (212) 728-8000
 Facsimile:       (212) 728-8111

 Proposed Co-Counsel to the Debtors and Debtors in Possession



                          CERTIFICATION OF ENDORSEMENT
                       UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

       Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing proposed
order has been endorsed by or served upon all necessary parties.


                                                          /s/ Christopher A. Jones
Case 21-30660-KLP   Doc 19    Filed 03/02/21 Entered 03/02/21 05:03:02   Desc Main
                             Document     Page 23 of 30



                                     Exhibit B

                                  Rejection Notice
Case 21-30660-KLP                 Doc 19     Filed 03/02/21 Entered 03/02/21 05:03:02                        Desc Main
                                            Document     Page 24 of 30


    John C. Longmire (pro hac vice admission pending)                 Christopher A. Jones (VSB# 40064)
    Matthew A. Feldman (pro hac vice admission pending)               David W. Gaffey (VSB# 85088)
    James H. Burbage (pro hac vice admission pending)                 Jae Won Ha (VSB# 94781)
    WILLKIE FARR & GALLAGHER LLP                                      WHITEFORD TAYLOR & PRESTON LLP
    787 Seventh Avenue                                                Two James Center
    New York, NY 10019                                                1021 E. Cary Street, Suite 1700
                                                                      Richmond, VA 23219
    Telephone:            (212) 728-8000                              Telephone:             (804) 977-3300
    Facsimile:            (212) 728-8111                              Facsimile:             (804) 977-3299

    Proposed Co-Counsel to the Debtors and Debtors in Possession


                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

                                                                      )
    In re:                                                            )     Chapter 11
                                                                      )
    PAPER SOURCE, INC., et al., 1                                     )     Case No. 21-30660
                                                                      )
                                Debtors.                              )     (Joint Administration Requested)
                                                                      )

                            NOTICE OF REJECTION OF CERTAIN
                     EXECUTORY CONTRACTS AND/OR UNEXPIRED LEASES

                      PLEASE TAKE NOTICE that on [                    ], 2021, the United States Bankruptcy Court

for the Eastern District of Virginia (the “Court”) entered an order on the motion (the “Motion”)2

of the debtors and debtors in possession (the “Debtors”), pursuant to Sections 105(a), 363, 365,

and 554 of the Bankruptcy Code, Bankruptcy Rules 6006 and 6007, and Local Bankruptcy Rule

9013-1 approving expedited procedures for the: (a) rejection of executory contracts and unexpired

leases and the abandonment of related personal property; and (b) granting related relief [Docket

No.          ], (the “Procedures Order”) attached hereto as Schedule 1.




1
             The Debtors in these chapter 11 cases, along with the last four of each Debtor’s federal tax identification
             number, are: Pine Holdings, Inc. 4460 and Paper Source, Inc. 8035. The Debtors’ service address is 125
             South Clark St., Chicago, IL60603.
2
             Capitalized terms used in this Notice and not immediately defined have the meanings given to such terms
             in the Motion or in the First Day Declaration, as applicable.
Case 21-30660-KLP           Doc 19     Filed 03/02/21 Entered 03/02/21 05:03:02                        Desc Main
                                      Document     Page 25 of 30



                PLEASE TAKE FURTHER NOTICE that, pursuant to the Procedures Order and

by this written notice (this “Rejection Notice”), the Debtors hereby notify you that they have

determined, in the exercise of their business judgment, that each Contract or Lease set forth on

Schedule 2 attached hereto is hereby rejected effective as of the date (the “Rejection Date”) set

forth in Schedule 2, or such other date as the Debtors and the counterparty or counterparties to

such Contract or Leases agree.

                PLEASE TAKE FURTHER NOTICE that, parties seeking to object to the

proposed rejection of any of the Contracts must file and serve a written objection so that such

objection is filed with the Court and is actually received no later than fourteen (14) days after the

date that the Debtors served this Notice by the following parties: (a) proposed counsel to the

Debtors, Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New York, NY 10019, Attn.: John

C. Longmire, Esq. and James H. Burbage, Esq.; (b) proposed co-counsel to the Debtors, Whiteford

Taylor & Preston LLP, 1021 E. Cary Street, Suite 1700 Richmond, VA 23219, Attn.: Christopher

A. Jones; (c) the Office of the United States Trustee for the Eastern District of Virginia, 701 East

Broad Street, Suite 4304, Richmond, VA 23219, Attn.: Kathryn Montgomery and Nicholas S.

Herron; (d) counsel for the DIP Agent; and (e) counsel for any statutory committee appointed in

these chapter 11 cases.

                PLEASE TAKE FURTHER NOTICE that, absent an objection being timely

filed, the rejection of each Contract or Lease shall become effective on the Rejection Date set forth

in Schedule 2, or such other date as the Debtors and the counterparty or counterparties to such

Contracts or Leases agree.3



3
       An objection to the rejection of any particular Contract or Lease listed in this Rejection Notice shall not
       constitute an objection to the rejection of any other contract or lease listed in this Rejection Notice. Any
       objection to the rejection of any particular Contract or Lease listed in this Rejection Notice must state with

                                                       -2-
Case 21-30660-KLP             Doc 19      Filed 03/02/21 Entered 03/02/21 05:03:02                               Desc Main
                                         Document     Page 26 of 30



                 PLEASE TAKE FURTHER NOTICE that, if an objection to the rejection of any

Contract or Lease is timely filed and not withdrawn or consensually resolved, the Debtors shall

file a notice for a hearing to consider the objection for the Contracts or Leases to which such

objection relates. If such objection is overruled or withdrawn, such Contracts or Leases shall be

rejected as of the Rejection Date set forth in Schedule 2 or such other date as the Debtors and the

counterparty or counterparties to such Contracts or Leases agree.

                 PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the

Procedures Order, if the Debtors have deposited monies with a Contract or Lease counterparty as

a security deposit or other arrangement, the Contract or Lease counterparty may not set off or

recoup or otherwise use such monies without further order of the Court, unless the Debtors and

the counterparty or counterparties to such Contracts or Leases otherwise agree.

                 PLEASE TAKE FURTHER NOTICE that, absent timely objection, any personal

property of the Debtors that is listed and described in Schedule 2 shall be deemed abandoned as

of the Rejection Date.

                 PLEASE TAKE FURTHER NOTICE that, to the extent you wish to assert a

claim(s) with respect to rejection of your Contracts or Leases, you must do so by the later of (a) the

claims bar date established in these chapter 11 cases, if any, and (b) the date otherwise set forth in

the Procedures Order. IF YOU FAIL TO TIMELY SUBMIT A PROOF OF CLAIM IN THE

APPROPRIATE FORM BY THE DEADLINE SET FORTH HEREIN, YOU WILL BE

FOREVER BARRED, ESTOPPED, AND ENJOINED FROM (1) ASSERTING SUCH

CLAIM AGAINST ANY OF THE DEBTORS AND THEIR CHAPTER 11 ESTATES, (2)




       specificity the Contract or Lease to which it is directed. For each particular Contract or Lease whose rejection is not
       timely or properly objected to, such rejection will be effective in accordance with this Rejection Notice and the Order.


                                                             -3-
Case 21-30660-KLP   Doc 19    Filed 03/02/21 Entered 03/02/21 05:03:02   Desc Main
                             Document     Page 27 of 30



VOTING ON ANY CHAPTER 11 PLAN FILED IN THESE CASES ON ACCOUNT OF

SUCH CLAIM, AND (3) PARTICIPATING IN ANY DISTRIBUTION IN THE DEBTORS’

CHAPTER 11 CASES ON ACCOUNT OF SUCH CLAIM.




                     [Remainder of page intentionally left blank]




                                         -4-
Case 21-30660-KLP         Doc 19       Filed 03/02/21 Entered 03/02/21 05:03:02             Desc Main
                                      Document     Page 28 of 30



Richmond, Virginia
Dated: [____], 2021

 /s/
 Christopher A. Jones (VSB# 40064)                 John C. Longmire (pro hac vice admission pending)
 David W. Gaffey (VSB# 85088)                      Matthew A. Feldman (pro hac vice admission pending)
 Jae Won Ha (VSB# 94781)                           James H. Burbage (pro hac vice admission pending)
 WHITEFORD TAYLOR & PRESTON LLP                    WILLKIE FARR & GALLAGHER LLP
 Two James Center                                  787 Seventh Avenue
 1021 E. Cary Street, Suite 1700                   New York, NY 10019
 Richmond, VA 23219
 Telephone:       (804) 977-3300                   Telephone:         (212) 728-8000
 Facsimile:       (804) 977-3299                   Facsimile:         (212) 728-8111

 Proposed Co-Counsel to the Debtors                    Proposed Co-Counsel to the Debtors
 and Debtors in Possession                             and Debtors in Possession




                                                 -5-
Case 21-30660-KLP   Doc 19    Filed 03/02/21 Entered 03/02/21 05:03:02   Desc Main
                             Document     Page 29 of 30



                                    Schedule 1

                                  Procedure Order
Case 21-30660-KLP             Doc 19     Filed 03/02/21 Entered 03/02/21 05:03:02                        Desc Main
                                        Document     Page 30 of 30



                                                    Schedule 2

                                       Rejected Contracts and Leases

    Counterparty         Debtor                 Description of          Abandoned               Rejection Date
                         Counterparty           Contract or             Personal
                                                Lease1                  Property




1
         The inclusion of a Contract on this list does not constitute an admission as to the executory or non-executory
         nature of the Contract, or as to the existence or validity of any claims held by the counterparty or
         counterparties to such Contract.
